Citation Nr: 1736870	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 13, 2012 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

On April 24, 2001, the Veteran filed a claim for service connection for a lower back injury.  In September 2007, the RO granted service connection for degenerative joint disease of lumbar strain to L4-L5 (claimed as lower back injury) with an evaluation of 20 percent.  In February 2008, the Veteran filed a notice of disagreement with the RO's evaluation of 20 percent for his degenerative joint disease of lumbar strain.  In an August 2008 rating decision, the RO increased the evaluation for degenerative joint disease of lumbar strain to 40 percent.  In October 2008, the Veteran appealed this decision by filing a VA Form 9.  In April 2010, the Veteran filed a claim for TDIU, which arose from his initial increased rating claim for degenerative joint disease of the lumbar spine.  In a July 2011 Board decision, the Board, in part, referred the issue of entitlement for a TDIU to the RO for appropriate action.  In a June 2012 rating decision, the RO granted entitlement to a TDIU effective June 13, 2012.  In a January 2013 letter by the Veteran's Representative, the Veteran appeals the denial of TIDU prior to June 13, 2012.  In an August 2014 Board decision, the Board, in part, remanded the issue of entitlement to an effective date earlier than June 13, 2012 for the grant of a TDIU for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to June 13, 2012, the service-connected disabilities are not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.





CONCLUSION OF LAW

The criteria for an effective date prior to June 13, 2012 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an earlier effective date than June 13, 2012 is warranted for the grant of a TDIU. Specifically, the Veteran asserts that the effective date for the grant of a TDIU should be April 24, 2001, which is the effective date of the grant of service connection for degenerative joint disease of lumbar strain to L4-L5.  In April 2010, the Veteran filed a claim for TDIU, in connection with the claim for a higher initial degenerative joint disease of lumbar strain to L4-L5.

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim." Id. at 450.  As such, the grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

 A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
 §§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1 (r) (2016). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

In this case, the Veteran was in receipt of a combined rating of 80 percent from June 13, 2012, based on the following disabilities: degenerative joint disease of lumbar strain to L4-L5 with neurological deficit, left and right lower extremity and radiculopathy with neurological deficit, right lower extremity, at 40 percent; radiculopathy with neurological deficit, left lower extremity, at 20 percent; radiculopathy with neurological deficit, right lower extremity, at 20 percent; and adjustment disorder with depressed mood at 10 percent.  Accordingly, the Board finds that the Veteran meets the criteria under 38 C.F.R. § 4.16 (a) for a single disability rated at 60 percent or more because the combined rating of 80 percent for this period is based on disabilities of degenerative joint disease of lumbar strain to L4-L5 with neurological deficit, left and right lower extremity and radiculopathy with neurological deficit, right lower extremity; radiculopathy with neurological deficit, left lower extremity; and radiculopathy with neurological deficit, right lower extremity, as these disabilities affect a single body system (neurological). 

Turning to the effective date issue, in April 2010 the Veteran filed a claim for a TDIU, which arose in connection with the claim for a higher initial rating for service-connected degenerative joint disease of lumbar strain to L4-L5.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is part of a rating issue).  As previously mentioned, a TDIU was granted with an effective date of June 13, 2012.  The Veteran, however, contends the effective date should be April 24, 2001. 

The next question to resolve is the date on which eligibility for a TDIU arose.

In a September 1999 Decision, an Administraive Law Judge from the Social Security Administration (SSA) determined that the Veteran was disabled on January 23, 1998, based on the Veteran's lower back condition.  The Administrative Law Judge made a finding that the Veteran's back disability "impacted" his ability to hold employment.  See September 1999 SSA decision. 

In February 2002, the Veteran underwent at examination at the Orthopaedic & Sports Medicine Clinic of Northwest Arkansas at the request of SSA for purposes of a continuing disability determination.  The examiner stated that the due to the Veteran's back condition, he is unfit for any work activity which requires constant standing or walking.  He must avoid repetitive bending, stooping, or lifting more than 20 pounds.  He should not be required to sit for longer than 20 to30 minutes without moving.  

In an April 2003 VA examination report for the spine, the VA examiner opined that the Veteran has "medium functional capacity and can lift 50 pounds maximum and 25 pounds frequently.  He can use his hands for gross grasping, holding and turning objects.  He can bend and stoop frequently, stand and walk for at least six hours out of an eight-hour work day." 

In a March 2007 VA examination report for the spine, the VA examiner noted that there are flare-ups of the Veteran's spinal condition that occur every three to four months.  The VA examiner noted that the Veteran is able to walk up to a mile. The VA examiner noted there are moderate effects on the Veteran's ability to conduct usual activities.  Although, there are no effects on his ability to bathe, dress, use the toilet, and groom himself.  The VA examiner did not state that that the Veteran's back condition prevents him from working, to include sedentary employment.

In a February 2008 buddy statement by W.D., she stated that she accompanied the Veteran to a medical appointment on March 27, 2007, and reported that during the appointment, the Veteran had difficulty standing straight after bending over.  

In a March 2008 VA examination report for the spine, the VA examiner noted the Veteran is limited to walking no more than a mile.  The VA examiner noted that the Veteran's back condition does not have an effect on the Veteran's daily activities such as chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and groom.  The VA examiner noted that there are moderate effects on the Veteran's ability to exercise and severe effects on the Veteran's ability to participate in sports.

In an April 2008 VA examination report for peripheral nerves, the VA examiner noted there was not any neurological manifestations.  

In a November 2009 VA examination report for the spine, the VA examiner noted during flare-ups, the Veteran is unable to continue activity until improved.  The frequency of flare-ups noted was every two to three weeks.  The VA examiner noted the Veteran is unable to walk more than a few yards.  The VA examiner noted moderate effects on usual daily activities.  However, the VA examiner did not state that that the Veteran's back condition prevents him from working, to include sedentary employment. 

In a February 2011 VA examination report for peripheral nerves, the VA examiner noted that there are moderate effects on daily activities, however the VA examiner noted the Veteran can walk up to one mile a week.  Additionally the VA examiner noted that the although there are flare-ups of his spinal condition, if the Veteran takes care of himself, then there will be no flare-ups.  The VA examiner noted that when there are flare-ups the Veterans is unable to continue activity until his condition is improved.  However, the VA examiner did not state that that the Veteran's back condition prevents him from working, to include sedentary employment.

In a May 2011 VA examination report for mental disorders, the Veteran reported he has not worked since 1997 because the pain in his lower back prevented him from continuing to function in his job as the Chief of Police in a local city.  He reported he had worked in that police department for over 17 years.  The VA examiner diagnosed the Veteran with adjustment disorder with depressed mood, but did not state that his disorder had any effect on the Veteran's ability to work. 

In a June 2012 VA examination report for back conditions, the VA examiner noted that the Veteran has functional loss or impairment of his thoracolumbar spine, in that he has pain on movement, less movement than normal, and weakened movement.  The VA examiner also noted an abnormal spinal contour.  The VA examiner noted that the Veteran exhibited radicular pain due to radiculopathy in the lower left and right extremities, with intermittent moderate pain, moderate paresthesias and or dysesthesias, and moderate numbness.  Additionally, radiculopathy with involvement with the sciatic nerve was noted with a severity level of moderate.  Furthermore, the VA examiner noted the Veteran has intervertebral disc syndrome and incapacitating episodes of the lumbar spine with six weeks of incapacitating episodes in the past 12 months.  In terms of functional impact, the VA examiner noted that the Veteran's back condition does impact his ability to work in that he has pain when bending, lifting, and twisting.  

In a January 10, 2013 VA Form 21-8940, the Veteran reported he left his job in September 1997 due to severe back pain.  In regards to his educational background, the Veteran attended two years of college, and completed the Law Enforcement Academy.  His work experience was as a carpenter and at least 17 years in law enforcement.  The Veteran contends that he is unable to perform any physical labor, and he is unable to maintain even a seated position for more than 10 or 15 minutes.
  
In a July 2016 VA medical opinion, the VA examiner provided a retrospective medical opinion addressing the level of occupational impairment due to the Veteran's service-connected disabilities, for the period prior to June 13, 2012.  In regards to the Veteran's functional impairment prior to June 13, 2012, the VA examiner, after reviewing the Veteran's medical records, opined that the Veteran was able to find work and able to perform such work based on his physical examinations.  The rationale of this opinion was based upon the fact the Veteran is able to drive independently to his appointments, as the Veteran's charts revealed he would frequently go to his examinations alone.  Additionally, the VA examiner noted that the Veteran's primary care physician, Dr. Fontanilla, noted that on June 14, 2012, the Veteran's gait was normal and that the Veteran had no joint complaints.  The Veteran's x-rays of the spine in 2012 revealed multi-level degenerative changes only consistent with his age.  Ultimately, the VA examiner opined that the Veteran was able to find work and was not totally disabled until June 12, 2012.  

In a March 2017 VA medical addendum opinion, the VA examiner confirmed he reviewed the Veteran's VBMS file, which included the Veteran's previous VA examinations, prior to formulating his opinion.  The VA examiner stated that in regard to the Veteran's low back pain disability for the period from 2001 through 2012, the Veteran was able to perform all activities of daily living, including driving and would be able to perform work without prolonged standing or lifting.  

On review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU arose on June 13, 2012.  Specifically, the VA examiner's July 2016 and March 2017 retrospective opinions reveal that the Veteran would have been able to perform the duties of employment, at least sedentary employment, as the Veteran was able to perform the activities of daily living.  Although a SSA determination can be persuasive, it is not controlling.  The SSA's determination that the Veteran's back disability "impacted" his ability to work is not the VA legal standard for a grant of a TDIU. 

Additionally, the February 2002 examination report at Orthopaedic & Sports Medicine Clinic of Northwest Arkansas, the April 2003 VA spine examination, the March 2007 VA spine examination, the March 2008 VA spine examination report, the November 2009 VA spine examination report, February 2011 VA peripheral nerves examination report, and the May 2011 VA mental disorders examination report, all indicate the Veteran's service-connected disabilities have an impact on the Veteran's ability to work; however, none of these opinions stated that the impact of the Veteran's service-connected disabilities would prevent the Veteran from obtaining gainful employment.  Based on these examination reports, the Veteran should avoid lifting over 20 pounds, not sit for longer than 20-30 minutes without moving, and not walk for over a mile in a week.  Thus, a review of the Veteran's medical records do not result in any medical evidence or medical opinion evidence which would suggest the Veteran is unable to perform sedentary employment.  In fact, the medical records and opinion seem to suggest that sedentary employment is not precluded.

Lastly, the Board acknowledges the Veteran's lay statements and W.D.'s buddy statement in regards to the Veteran's inability to work prior to June 13, 2012, however, testimony regarding the severity of the impact of a disability appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but, a question for the adjudicator, the Board finds the VA opinions highly probative as to that question, as the medical opinions are based on sufficient facts and data, a product of reliable principles and methods, and apply the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary medical opinion.

Based on the foregoing, the evidence does not show that the Veteran was unemployable prior to June 13, 2012.  Thus, the Board finds that prior to June 13, 2012; the preponderance of the evidence indicates that he would not have been prevented from gainful employment in at least a sedentary environment.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.


ORDER

Entitlement to an effective date earlier than June 13, 2012, for the grant of a TDIU, is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


